United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2474
                                   ___________

Ronald Moore,                       *
                                    *
                   Appellant,       *
                                    * Appeal from the United States
      v.                            * District Court for the Western
                                    * District of Missouri.
P. W. Keohane, Warden, Medical      *
Center for Federal Prisoners,       *      [UNPUBLISHED]
Springfield, Missouri,              *
                                    *
                   Appellee.        *
                               ___________

                             Submitted: November 19, 1999

                                  Filed: November 24, 1999
                                   ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

      Ronald Moore appeals the district court's order rejecting Moore's claim that the
Medical Center for Federal Prisoners is deliberately indifferent to Moore's serious
medical needs based on the Medical Center's refusal to provide him with access to a
kidney transplant. Having carefully reviewed the record, we find the record supports
the district court's decision. First, the medical evidence shows that Moore is
responding well to his current medical treatment and that the treatment is an adequate
and acceptable form of medical care for Moore's condition. Second, no doctor has yet
determined Moore needs a kidney transplant to preserve his life or to otherwise prevent
irreparable harm. Third, Moore's complaint about his medical care appears to be
merely a disagreement concerning the course of his treatment. We thus affirm the
district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-